PER CURIAM.
The former wife challenges the trial court’s order granting the former husband’s petition for modification of final judgment of dissolution of marriage, which awarded primary residential care of the minor child to the former husband. Primary residential care had previously been with the former wife. The trial court based its ruling on the former wife’s desire to move to Kansas with the child. We agree that the former husband did not meet his burden of proving that a substantial change of circumstances had occurred since the final judgment and that the child’s best interests would be served by a change of custody. We reverse.
The former wife also filed a petition for modification requesting that the trial court modify the visitation provisions of the final judgment and grant permission for her and the minor child to reside in Kansas. While the trial court’s order also purported to deny the wife’s petition for modification it did not address the six part test for relocation mandated by Mize v. Mize, 621 So.2d 417 (Fla. 1993). We remand with instructions to the trial court to consider the wife’s petition and make the findings required by Mize.
Reversed and remanded.
PARKER, A.C.J., BLUE, J., and ADAMS, DURAND J., Associate Judge, concur.